37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Clinton PERRY, Plaintiff Appellant,v.WESTERN TIDEWATER REGIONAL JAIL;  Jack Dewan,Superintendent, Defendants Appellees.
No. 94-6700.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994Decided Oct. 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-93-588-2)
Clinton Perry, appellant pro se.
Kevin Lawson Keller, Willcox & Savage, Norfolk, VA., for appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Perry v. Western Tidewater Regional Jail, No. CA-93-588-2 (E.D. Va.  June 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED